         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 1 of 19




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                ENTERED
                                                                                               05/03/2021
IN RE:                         §
SANCHEZ ENERGY CORPORATION, et §                        CASE NO: 19-34508
al                             §
                               §
SN PALMETTO, LLC               §                        CASE NO: 19-34509
                               §
SN MARQUIS LLC                 §                        CASE NO: 19-34510
                               §
SN COTULLA ASSETS, LLC         §                        CASE NO: 19-34511
                               §
SN OPERATING, LLC              §                        CASE NO: 19-34512
                               §
SN TMS, LLC                    §                        CASE NO: 19-34513
                               §
SN CATARINA, LLC               §                        CASE NO: 19-34514
                               §
ROCKIN L RANCH COMPANY, LLC    §                        CASE NO: 19-34515
                               §
SN EF MAVERICK, LLC            §                        CASE NO: 19-34516
                               §
SN PAYABLES, LLC               §                        CASE NO: 19-34517
                               §
SN UR HOLDINGS, LLC,           §                        CASE NO: 19-34518
                               §                        Jointly Administered
       Debtors.                §
                               §                        CHAPTER 11

                                 MEMORANDUM OPINION

         Before the Court is Delaware Trust Company’s (“DTC”) “Motion for Allowance and

Payment of Administrative Expense Claim” (“Motion”). (ECF No. 1528). The Motion seeks

allowance of an administrative expense claim under 11 U.S.C. § 503, for fees incurred by DTC as

the Indenture Trustee for certain senior notes issued by the debtor, Sanchez Energy Corporation.

Mesquite Energy, Inc., the renamed reorganized debtor, opposes the Motion because DTC’s

actions on behalf of the Senior Noteholders (the “Noteholders”) did not substantially contribute to




1 / 19
         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 2 of 19




the Sanchez bankruptcy. For the reasons that follow, DTC’s administrative expense claim is

allowed in part and disallowed in part.

                                          BACKGROUND

         Sanchez and its affiliates filed petitions under chapter 11 of the Bankruptcy Code on

August 11, 2019. (ECF No. 1). Prior to bankruptcy, Sanchez issued an Indenture, dated June 13,

2013, for the 7.75% Senior Notes Due 2021, and an Indenture, dated June 27, 2014, for the 6.125%

Senior Notes Due 2023. (ECF No. 1626 at 2). DTC is the successor Indenture Trustee under both

Indentures. (ECF No. 1528 at 1).

         On April 30, 2020, the Court entered its “Order Approving Disclosure Statement and

Confirming Second Amended Joint Chapter 11 Plan of Reorganization of Sanchez Energy

Corporation and its Debtor Affiliates” (“Confirmation Order”). (ECF No. 1212). The Sanchez

Plan calls for payment in full in cash for holders of allowed Administrative Claims. The Plan

defines “Administrative Claim” as claims “constituting a cost or expense of administration of the

Chapter 11 Cases of a kind specified under section 503(b) and entitled to priority under sections

507(a)(2) or 507(b) of the Bankruptcy Code.” (ECF No. 1528 at 3).

         Sanchez listed the Indentures on its schedule of rejected executory contracts. (ECF No.

1188). The rejection schedule was not filed until Sanchez submitted its plan supplement on April

29, 2020. The rejection occurred as of June 30, 2020, the Effective Date of the Sanchez plan.

         Under the Indentures, DTC is entitled to be paid its fees and expenses. The Indentures

contemplate allowance of the fees and expenses as an administrative expense in a bankruptcy case.

(ECF No. 1528 at 3). Section 7.07 of each Indenture states that:

                The Company shall pay to the Trustee from time to time such reasonable
                compensation as the Company and the Trustee may agree in writing for the
                Trustee’s acceptance of this Indenture and services hereunder . . . . The
                Company shall reimburse the Trustee promptly upon request for all


2 / 19
         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 3 of 19




                reasonable disbursements, advances and expenses incurred or made by it in
                addition to the compensation for its services. Such expenses shall include
                the reasonable compensation, disbursements and expenses of the Trustee’s
                agents and counsel.

(ECF No. 1528 at 5). The Indentures provide for post-petition fees and expenses in the event of a

bankruptcy case:

                When the Trustee incurs expenses or renders services after an Event of
                Default . . . occurs, the expenses and the compensation for the services
                (including the fees and expenses of its agents and counsel) are intended to
                constitute expenses of administration under any Bankruptcy Law.

(ECF No. 1528 at 5). The parties recognize that this language in the Indentures does not replace

the Court’s authority to grant or deny administrative claims. However, the contractual language

evidences the parties’ pre-petition intent regarding the treatment of Trustee fees and expenses in

bankruptcy.

         DTC filed its proof of claim on January 6, 2020 seeking $928,345.00. (ECF No. 1626 at

2). The proof of claim is based on three categories of fees and expenses. First, it seeks payment

of $507,108.74 owed to Bryan Cave Leighton Paisner LLP (“Bryan Cave”) as legal counsel to

DTC. (ECF No. 1626 at 2). Second, the proof of claim includes $235,262.19 of fees owed to

Arent Fox LLP (“Arent Fox”) as legal counsel to DTC. (ECF No. 1626 at 2). DTC changed

counsel from Arent Fox to Bryan Cave in November 2019. Finally, the proof of claim seeks

compensation for $185,974.27 in fees and expenses incurred directly by DTC. (ECF No. 1626 at

2). The Motion seeks allowance of the full amount of DTC’s proof of claim as an administrative

expense pursuant to §§ 503(b)(1)(A) and 507(a)(2). The fees were incurred post-petition, but

before rejection of the Indentures.

         Between the petition date and the rejection of the Indentures, DTC filed two proofs of claim

on behalf of the Noteholders. (ECF No. 1730 at 36). DTC also reviewed docket filings in the



3 / 19
         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 4 of 19




Sanchez case, as well as Sanchez’s schedules. (ECF No. 1730 at 37). Arent Fox reviewed the

first day motions on DTC’s behalf. (ECF No. 1730 at 38). DTC was a member of the Official

Committee of Unsecured Creditors (the “Committee”). (ECF No. 1730 at 39). DTC joined the

Ad Hoc Group of Unsecured Noteholders in an objection to the DIP motion. (ECF No. 1730 at

41). Regarding formulation of the plan, DTC was involved in “representing the [Noteholders] as

part of the Committee . . . . [DTC] worked with the other members of the Committee and the

Committee counsel to work through the plan, the debtor’s disclosure statement as well, to try to

get to a confirmable plan. And one of those things was pushing some litigation that would

normally have happened during the bankruptcy case to post-confirmation.” (ECF No. 1730 at 47).

As part of the plan negotiations, DTC also agreed to serve as the Lien-Related Creditor

Representative because it had experience serving as a fiduciary and already represented the largest

group of unsecured creditors. (ECF No. 1730 at 49).

         For its efforts, DTC contends it is entitled to an administrative expense claim under 11

U.S.C. § 503(b)(1)(A). (ECF No. 1528 at 4). DTC argues it is entitled to administrative priority

because Sanchez “knowingly and voluntarily accepted” DTC’s services that benefitted Sanchez’s

estates (the “Estate”). (ECF No. 1528 at 4). DTC makes this argument notwithstanding § 503(b)’s

requirement that, to be entitled to administrative priority, indenture trustees must substantially

contribute to a debtor’s estate. (ECF No. 1674 at 3–5); see also 11 U.S.C. § 503(b)(3)(D), (4), (5).

Alternatively, DTC asserts that the Indentures were executory contracts under which DTC

rendered post-petition performance. (ECF No. 1745 at 7–9). According to DTC, this post-petition

performance entitles it to an administrative expense claim for the reasonable value of its post-

petition performance—which DTC says is the full amount of its claim. (ECF No. 1745 at 8–9).




4 / 19
         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 5 of 19




         In opposition, Mesquite argues that DTC’s post-petition actions did not result in a

substantial contribution—which Mesquite argues is the applicable standard—to Sanchez’s estates.

(ECF No. 1626 at 4–6). Mesquite also takes issue with DTC’s characterization of the Indentures

as executory contracts. (See, e.g., ECF No. 1626 at 8–9). However, Mesquite concedes that DTC

may be entitled to an administrative expense claim for its efforts as a “conduit” for the Noteholders.

(ECF No. 1744 at 26).

         After a hearing and the completion of the parties’ briefing, the Court took the matter under

advisement. This Memorandum Opinion disposes of DTC’s Motion.

                                           JURISDICTION

         The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334 (2020). The

allowance or disallowance of a proof of claim against the estate is a core matter as defined in 28

U.S.C. § 157(b)(2)(B). This case was referred to the bankruptcy court pursuant to 28 U.S.C.

§ 157(a). Venue is proper under 28 U.S.C. §§ 1408 and 1409.

                                           DISCUSSION

         DTC seeks administrative priority for its claim of $928,345.20. Administrative priority is

warranted, DTC argues, because its expenditures represent actual and necessary expenses that

resulted in a benefit to the Estate. Mesquite disagrees with DTC’s request on two points. First,

Mesquite contends that DTC asks this Court to apply the incorrect standard in determining whether

DTC is entitled to administrative priority. Second, under the correct standard, DTC’s services do

not qualify for administrative priority.

         DTC is entitled to an administrative expense claim for part of the amount requested.

However, DTC’s claim is made up in large part of fees and expenses that did not result in a

substantial contribution to Sanchez’s estates. Nevertheless, because a portion of the fees and




5 / 19
         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 6 of 19




expenses substantially contributed to the Estate, DTC is allowed an administrative expense claim

for $6,050.00.

          “Under § 507(a), administrative expenses are given priority over all other unsecured

claims, other than domestic support obligations and certain trustee expenses not relevant in this

case.” In re American Coastal Energy, Inc., 399 B.R. 805, 808 (Bankr. S.D. Tex. 2009). Section

503(b) of the Bankruptcy Code sets out the requirements of allowed administrative expense claims

against the estate. However, “[a]dministrative expenses entitled to first priority status are not

necessarily confined to those enumerated at 11 U.S.C. § 503(b).” In re Al Copeland Enters., Inc.,

991 F.2d 233, 238 (5th Cir. 1993) (quoting In re Flo-Lizer, Inc., 107 B.R. 143, 145 (Bankr. S.D.

Ohio 1989)). In a chapter 11 case, the debtor is generally required to pay administrative expenses

in full on the effective date of the plan of reorganization. See 11 U.S.C. § 1129(a)(9)(A).

Accordingly, Article II.A of the Sanchez plan requires full payment of allowed administrative

claims.

          DTC argues that the general standard of § 503(b)(1)(A) governs the allowance of its

purported administrative expense claim. Under that provision, administrative expenses include

“the actual, necessary costs and expenses of preserving the estate.” 11 U.S.C. § 503(b)(1)(A). To

qualify under § 503(b)(1)(A), an expense “must have been of benefit to the estate and its creditors.”

In re H.L.S. Energy Co., Inc., 151 F.3d 434, 437 (5th Cir. 1998). “The benefit requirement is not

an additional element to a § 503(b)(1)(A) claim, but rather a means for testing whether an expense

is truly ‘necessary.’” Am. Coastal Energy, 399 B.R. at 809 (quoting H.L.S. Energy, 151 F.3d at

437).

          However, § 503(b)(3)–(5) sets a higher standard for when indenture trustees and related

professionals are entitled to administrative priority. An indenture trustee may recover “actual,




6 / 19
         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 7 of 19




necessary expenses” when the trustee makes “a substantial contribution in a case under chapter 9

or 11” of the Bankruptcy Code. Id. at § 503(b)(3)(D). Section 503(b)(5) also grants administrative

priority for “reasonable compensation for services rendered by an indenture trustee in making a

substantial contribution . . . based on the time, the nature, the extent, and the value of such

services.” § 503(b)(5). Finally, § 503(b)(4) allows “reasonable compensation for professional

services rendered by an attorney . . . of an entity whose expense is allowable under

[§ 503(b)(3)] . . . and reimbursement for actual, necessary expenses incurred by such attorney.”

§ 503(b)(4).

         A.     The Administrative Priority Standard Applicable to Indenture Trustees

         It is a well settled rule of statutory construction that specific provisions govern general

ones. RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 645 (2012). Thus, it is

the substantial contribution standard, not the benefit of to the estate standard, that determines

whether an indenture trustee can be paid on an administrative basis.             DTC argues that

§ 503(b)(1)(A) applies because “an indenture trustee’s role becomes heightened, not diminished,

in bankruptcy,” and because “a debtor in bankruptcy is required to have an indenture trustee.”

(ECF No. 1674 at 2). The Court recognizes the critical role of indenture trustees in chapter 11

reorganizations.    However, Congress established a specific standard for indenture trustee

compensation in § 503(b)(3) and (5). It is not within the power of this Court to re-write the

Bankruptcy Code.

         Compared to the benefit to the estate standard, “the standard for recovering on an

application for a substantial contribution administrative expense is high.” See In re S & Y Enters.,

LLC, 480 B.R. 452, 461 (Bankr. E.D.N.Y. 2012). A contribution is substantial if it is “considerable

in amount, value, or worth.” In re DP Partners Ltd. P’ship, 106 F.3d 667, 673 (5th Cir. 1997).




7 / 19
         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 8 of 19




“Services which substantially contribute to a case are those which foster and enhance, rather than

retard or interrupt the progress of reorganization.” In re Richton Int’l Corp., 15 B.R. 854, 855

(Bankr. S.D.N.Y. 1981). “The policy of authorizing such compensation is to promote meaningful

creditor participation in the reorganization process.” In re Calumet Realty Co., 34 B.R. 922, 926

(Bankr. E.D. Pa. 1983). The applicant seeking administrative priority must show a causal

relationship between the services and the substantial contribution. In re American Plumbing &

Mech., Inc., 327 B.R. 273, 279-80 (Bankr. W.D. Tex. 2005).

         DTC believes that the mere existence of § 503(b)(3)–(5) does not preclude an indenture

trustee from seeking reimbursement under § 503(b)(1)(A). If DTC is correct, § 503(b)(3)–(5)

becomes entirely superfluous. The substantial contribution standard that applies to § 503(b)(3)–

(5) is higher than that of § 503(b)(1)(A). If compensation is available under the lower standard of

§ 503(b)(1)(A), no indenture trustee would seek an administrative expense under § 503(b)(3) or

(b)(5). Yet those provisions explicitly pertain to indenture trustees. DTC’s reading would render

the portions of § 503(b) that refer to indenture trustees and their attorneys mere surplusage. Where

expenses and reimbursements for an indenture trustee’s services could conceivably be provided

administrative status under § 503(b)(3)(D) or (b)(5), an indenture trustee cannot evade the

substantial contribution standard by looking to § 503(b)(1)(A).

         B.     The Vast Majority DTC’s Application Does Not Pass a Substantial
                Contribution Test

         Given that DTC is constrained to seek administrative priority via § 503(b)(3)(D), (4), and

(5), there are four categories of administrative expenses under which DTC’s claim might fall. First,

DTC can recover its “actual, necessary expenses . . . incurred . . . in making a substantial

contribution in” Sanchez’s bankruptcy case. § 503(b)(3)(D) (emphasis added). Second, DTC, in

its role as the indenture trustee, can recover “reasonable compensation for services rendered . . . in



8 / 19
         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 9 of 19




making a substantial contribution” in the bankruptcy. § 503(b)(5) (emphasis added). Third,

DTC’s professionals (i.e., Arent Fox and Bryan Cave) can recover “reasonable compensation for

professional services rendered . . . [to] an entity whose expense is allowable under

[§ 503(b)(3)(D)] . . . and reimbursement for actual, necessary expenses incurred” by the

professional. § 503(b)(4) (emphasis added). Finally, DTC, as a member of the Unsecured

Creditors Committee, can recover expenses “incurred in the performance of the duties of” the

Committee. § 503(b)(3)(F). Under this final category, however, DTC’s professionals are not

entitled to “reasonable compensation” for services rendered to DTC relating to DTC’s service as

a Committee member. See § 503(b)(4). Nor does § 503 afford DTC “reasonable compensation”

for its service as a member of the Committee. In re Worldwide Direct, Inc., 334 B.R. 112, 126

(Bankr. D. Del. 2005) (“[S]ection 503(b)(3)(F) does not allow payment of the hourly wages of a

Committee member.”).

         DTC bore the burden of establishing it substantially contributed to Sanchez’s estates,

thereby entitling DTC to an administrative expense. In re General Homes Corp. FGMC, Inc., 143

B.R. 99, 103 (Bankr. S.D. Tex. 1992) (citing In re Buttes Gas & Oil Co., 112 B.R. 191, 194 (Bankr.

S.D. Tex. 1989)). A “substantial contribution” is an “actual and demonstrable benefit to the

debtor's estate and the creditors.” Lebron v. Mechem Fin. Inc., 27 F.3d 937, 944 (3d Cir. 1994)

(quoting In re Lister, 846 F.2d 55, 57 (10th Cir. 1988)). Whether the estate received an “actual

and demonstrable benefit” is determined in hindsight. Worldwide Direct, 334 B.R. at 121 (quoting

In re Granite Partners, 213 B.R. 440, 447 (Bankr. S.D.N.Y. 1997)).              To be entitled to

administrative priority, DTC had to link the fees and expenses incurred to the purported substantial

contribution. DP Partners, 106 F.3d at 673 (“[Section 503] also requires the judge to distinguish

between expenses incurred in making a substantial contribution to the case and expenses lacking




9 / 19
         Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 10 of 19




that causal connection, the latter being non-compensable.”); accord Worldwide Direct, 334 B.R.

at 121 (quoting Granite Partners, 213 B.R. at 447) (“[T]he applicant must show a ‘causal

connection’ between the service and the contribution.”).

          The briefing and argument surrounding the Motion stresses the applicable standard for the

allowance of administrative fees for indenture trustees, as well as the general importance of

indenture trustees both inside and outside bankruptcy. Yet the factual briefing regarding how

DTC’s services substantially contributed to the Sanchez case can be reduced to a handful of

sentences.

          First, DTC argues that performance of the Indentures allowed Sanchez to comply with

federal securities law.     (ECF No. 1528 at 7).      Second, the Trustee’s services “materially

streamlin[ed] the claims and noticing process by having one representative for approximately

$1.75 billion aggregate principal amount in publicly traded claims instead of multiple, and

potentially constantly shifting, parties.” (ECF No. 1528 at 7). Third, DTC filed proofs of claim

on behalf of the Noteholders. (ECF No. 1528 at 8). Fourth, DTC argues that Sanchez benefitted

from DTC’s decision not to object to the plan of reorganization. (ECF No. 1528 at 9). Fifth, DTC

claims that its role in negotiating the litigation trust agreement as a member of the Committee was

a substantial contribution to Sanchez’s estates. (ECF No. 1745 at 8). Along with its role in aiding

the negotiation of the liquidation trust agreement, DTC asserts that it substantially contributed to

Sanchez’s reorganization by participating in the selection of Sanchez’s Chief Restructuring

Officer. (ECF No. 1745 at 8). Finally, DTC contends it substantially contributed to Sanchez’s

reorganization by agreeing to serve as the Lien-Related Creditor Representative. (ECF No. 1528

at 8).




10 / 19
      Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 11 of 19




          DTC’s arguments regarding the general necessity of indenture trustees are accurate, but

unavailing. While indenture trustees play a vital role in capital markets, § 503(b) makes clear that

an indenture trustee, and its professionals, are not entitled to administrative priority by virtue of

the trustee’s position alone. See In re Northwestern Corp., 365 B.R. 453, 456 (D. Del. 2007)

(“[A]n indenture trustee is not entitled to compensation for the services provided by its

professionals, unless the indenture trustee's actions substantially contributed to the debtor's case.”).

Instead, an indenture trustee must show the services rendered provided a substantial benefit to the

bankruptcy case. Id. Pointing out the importance of indenture trustees to capital markets, or their

necessity under federal securities law, does not explain how a particular indenture trustee

substantially benefitted a bankruptcy case. See Buttes Gas & Oil, 112 B.R. at 196 (“The Trust

Indenture Act sets forth duties and responsibilities of the indenture trustee and has no bearing on

the decision by Congress via § 503 . . . . to receive compensation for services rendered on behalf

of debenture holders in a bankruptcy case, the substantial contribution test of § 503 must be

satisfied.”). Thus, DTC’s service as an indenture trustee during Sanchez’s bankruptcy, without

more, was not a substantial contribution.

          The second purported substantial contribution DTC points to is its practical assumption of

the role of noticing agent for the Noteholders. DTC’s noticing efforts can be separated into two

categories. First, a portion of DTC’s efforts essentially fulfilled Sanchez’s statutory (or bankruptcy

rule) noticing obligations.     The remainder of DTC’s noticing efforts involved its general

communication with Noteholders—essentially, DTC served as a go-between for Sanchez and

individual Noteholders.




11 / 19
      Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 12 of 19




          Mesquite concedes DTC may assert an administrative priority claim based, in part, on both

categories of noticing services. (ECF No. 1744 at 24).1 However, Mesquite’s agreement does not

itself entitle DTC to an administrative expense claim. DTC must still demonstrate these efforts

resulted in a substantial contribution to Sanchez’s reorganization. Of these efforts, DTC is entitled

to administrative priority to the extent it fulfilled Sanchez’s notice obligations. DTC’s service as

a go-between, however, does not entitle DTC to an administrative priority claim.

          The Bankruptcy Code, along with the Federal Rules of Bankruptcy Procedure, imposed

obligations on Sanchez to notify the Noteholders of various events during Sanchez’s bankruptcy.

See, e.g., 11 U.S.C. § 342(a); FED. R. BANKR. P. 2002. The Indentures delegated this notice

responsibility to DTC. (See ECF No. 1528-2 at 98). While the terms of the Indenture have no

direct bearing on DTC’s entitlement to administrative priority, In re AppliedTheory Corp., 312

B.R. at 239 (Bankr. S.D.N.Y. 2004); see also Buttes Gas & Oil, 112 B.R. at 196, the Indentures

evidence Sanchez’s intent to have DTC provide the Noteholders with notice of Sanchez’s

bankruptcy.      Considering the Indentures and Sanchez’s acquiescence, Sanchez essentially

requested DTC’s performance of Sanchez’s statutory noticing obligations with respect to the

Noteholders. Cf. Worldwide Direct, 334 B.R. at 123 (finding that an indenture trustee’s assistance

in drafting a plan of reorganization was a “substantial contribution” because the trustee assisted at

the request of the unsecured creditors committee). Had DTC not fulfilled Sanchez’s noticing

obligation, Sanchez itself would have had to give notice to each Noteholder. Cf. id. (“In the

absence of [the indenture trustee’s] involvement, counsel for the Committee or the Debtors would

have had to do that work, at the expense of the estate.”). Since DTC’s efforts relieved Sanchez of

its noticing responsibilities (and associated expenses), DTC substantially contributed to Sanchez’s


        Specifically, Mesquite says that DTC may be entitled to an administrative priority claim for: “(i)
          1

communicating with noteholders . . . (iii) sending notices to noteholders.” (ECF No. 1744 at 24).


12 / 19
      Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 13 of 19




reorganization by directly saving Sanchez a substantial expenditure of estate funds related to

providing notice. See id.

          Nothing in the Code nor the Indentures required DTC to provide individual Noteholders

with updates regarding the progress of Sanchez’s reorganization. Other bankruptcy courts have

rejected indenture trustees’ requests for administrative priority based on the trustees’ efforts to

keep noteholders informed. See, e.g., Buttes Gas & Oil, 112 B.R. at 194–95 (finding that an

indenture trustee’s communication with 3000 debenture holders regarding the progress of a

bankruptcy “hardly result[ed] in the substantial contribution envisioned [in] § 503”); see also Nw.

Corp., 365 B.R. at 457 (citing In re Flight Transp. Corp. Litig., 874 F.2d 576, 580 (8th Cir. 1989))

(“[The indenture trustee] contends that because it was acting as a fiduciary for the [debenture]

holders, it is entitled to compensation for services rendered. However, courts have recognized that

protecting the interests of a trust beneficiary may or may not benefit the estate.”). Moreover,

DTC’s general communications with Noteholders are presumed to have been undertaken for the

benefit of the Noteholders. See Lebron, 27 F.3d at 943 (“The services engaged by creditors,

creditor committees and other parties interested in a reorganization are presumed to be incurred

for the benefit of the engaging party and are reimbursable if, but only if, the services ‘directly and

materially contributed’ to the reorganization.”).2 Presumably to avoid a fate like other indenture

trustees seeking administrative priority, DTC frames these communications as a relief to Sanchez.



          2
              This presumption is consistent with Michelle Dreyer’s, DTC’s employee, testimony that:

                     “during the . . . bankruptcy, that the indenture trustee is there primarily to ensure that the
                     issuer performs under the notes and to protect the investors, to ensure that they're receiving
                     payments. And . . . to ensure that the noteholders have a voice in the bankruptcy
                     process . . . . So everything I've done through the pendency of the case was to educate
                     myself, to understand the issues, and to be able to represent the noteholders, and be able
                     to negotiate as part of the Committee with the debtors on behalf of the unsecured creditors.”

(ECF No. 1730 at 35:21–36:2; 71:8–12 (emphasis added)).


13 / 19
      Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 14 of 19




Essentially, DTC contends it relieved Sanchez of Sanchez’s “cumbersome” obligation to keep the

Noteholders informed of the progress of Sanchez’s bankruptcy. (ECF No. 1528 at 7). A debtor-

in-possession has a statutory duty to prepare a disclosure statement and to file various documents.

But the Code does not impose a statutory duty to provide interim periodic reports to the debtor’s

noteholders. The Noteholders were the only beneficiaries of DTC’s efforts. See Buttes Gas &

Oil, 112 B.R. at 194–95. Without evidence of how DTC’s “streamlining” benefited Sanchez, as

opposed to the Noteholders alone, DTC is not entitled to an administrate expense priority under

§ 503(b)(3)(D) or (5). See DP Partners, 106 F.3d at 673 (“Benefits flowing to only a portion of

the estate or to limited classes of creditors are necessarily diminished in weight.”).3

          The Estate, of course, must pay the administrative costs of an official committee. If the

Committee chooses to provide interim reports, that is a cost borne by the Estate. DTC was an

active member of the Committee. DTC could have encouraged the Committee to maintain

communications with its constituents. But, the direct communications between DTC and the

Noteholders are compensable only if they amounted to a “substantial contribution.” The record is

devoid of such evidence.

          DTC’s and its attorneys’ efforts to prepare proofs of claim for the Noteholders cannot

support an administrative priority claim. The filing of a proof of claim primarily benefits the

claimant. In re General Electrodynamics Corp., 368 B.R. 543, 557 (Bankr. N.D. Tex. 2007); see

also, e.g., Gen. Homes, 143 B.R. at 103 (denying an indenture trustee’s request for administrative

priority for fees and expenses incurred in drafting and filing a proof of claim on behalf of




          Because DTC did not substantially contribute to Sanchez’s estates in this respect, DTC’s counsel cannot
          3

recover professional fees and expenses incurred related to DTC’s “streamlining.” See 11 U.S.C. § 503(b)(4). (See
ECF Nos. 1212 at 10; 1417 at 1).


14 / 19
      Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 15 of 19




noteholders). Although the Court could conceive of a substantial contribution to the Estate from

the filing of a proof of claim, none has been demonstrated here.

          DTC’s decision not to object to Sanchez’s plan was not a substantial contribution. Nor

does DTC’s failure to object to the plan, which did not provide for DTC’s compensation, now

entitle DTC to an administrative priority claim. Considering that active participation in plan

negotiations is considered only a “routine activit[y],” not a substantial contribution, In re M&G

USA Corp., 599 B.R. 256, 262 (Bankr. D. Del. 2019) (quoting In re RS Legacy Corp., No. 15-

10197 (BLS), 2016 WL 1084400, at *4 (Bankr. D. Del. Mar. 17, 2016)), DTC cannot suggest that

its choice not to participate resulted in a substantial contribution to Sanchez’s estates. Within the

meaning of § 503(b), a substantial contribution is a “tangible benefit to the estate and to unsecured

creditors.” Gen. Homes, 143 B.R. at 103. The Estate gained nothing “tangible” from DTC’s

silence.

          Nor is DTC entitled to an administrative expense claim for its efforts in drafting the

litigation trust agreement. The litigation trust agreement was primarily drafted by the Committee.

(ECF Nos. 1238 at 4). Counsel to the Committee was compensated for its legal fees. This

agreement was created to establish a trust consisting of all proceeds from Lien-Related Litigation

for the benefit of unsecured creditors. (ECF No. 1238 at 5). There is certainly evidence that DTC

was an active member of the Committee and—as a Committee Member—performed admirably.

But § 503 does not provide for the hourly compensation of committee members, nor for members’

professional expenses. See 11 U.S.C. § 503(b)(3), (4); Worldwide Direct, 334 B.R. at 126. It

does, however, provide for actual and necessary expenses incurred by committee members. 11

U.S.C. § 503(b)(3)(F). DTC is not entitled to administrative priority for its work, nor for the work




15 / 19
      Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 16 of 19




of its professional in drafting of the litigation trust agreement. Nor has DTC offered evidence that

it incurred expenses compensable under § 503(b)(3)(F).

          DTC’s participation in the selection of a Chief Restructuring Officer (CRO) does not entitle

it to an administrative priority claim.       This selection process was collaborative, as many

stakeholders in Sanchez’s reorganization were afforded an opportunity to weigh in on Sanchez’s

CRO decision. (ECF No. 593 at 4–5, 25–26). The appointment of a CRO likely benefited Sanchez.

Nevertheless, aside from asserting that it “participated actively” in the selection of the CRO, DTC

fails to identify how its participation, specifically, provided a substantial benefit to Sanchez’s

estate. (See ECF No. 1745 at 21); see also DP Partners, 106 F.3d 673–74 (noting that a grant of

administrative priority based on a substantial contribution requires the applicant to demonstrate a

causal connection between the fees and expenses incurred and the “substantial contribution”).

Without more, DTC is not entitled to an administrative expense claim for work related to Sanchez’s

selection of a CRO.

          Finally, DTC’s decision to serve as Lien-Related Creditor Representative has no bearing

on the resolution of DTC’s request for an administrative expense claim. The Motion seeks

administrative priority for fees incurred up to DTC’s acceptance of the role of Lien-Related

Creditor Representative. (See ECF No. 1528-7 at 2). Because DTC, as the Lien-Related Creditor

Representative, has not provided any evidence that it incurred actual and necessary fees and

expenses resulting in a substantial contribution, DTC has no relief in § 503(b) for such fees. See

Gen. Homes, 143 B.R. at 103 (clarifying that the applicant bears the burden of satisfying the

requirements of § 503(b)).

          Unlike other indenture trustees, the majority of DTC’s administrative priority request is

not based on actions it took at the direction of other creditors or the Committee. See, e.g.,




16 / 19
      Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 17 of 19




Worldwide Direct, 334 B.R. at 123, 125 (allowing an administrative expense claim for drafting

specific plan provisions and engaging in litigation at the direction of the unsecured creditors

committee). For the most part, DTC seeks fees and expenses for using its seat at the bankruptcy

table. An indenture trustee’s performance of tasks it is expected or anticipated to perform does

not entitle the trustee to administrative priority. Cf. id. (denying an indenture trustee’s request for

an administrative expense claim based on “routine task[s]”); accord In re Alumni Hotel Corp., 203

B.R. 624, 631 (Bankr. E.D. Mich. 1996), as amended (Dec. 30, 1996) (“[E]xtensive participation

in a case, without more, does not constitute substantial contribution.”) (citing In re U.S. Lines, Inc.,

103 B.R. 427, 430 (Bankr. S.D.N.Y. 1989)). Thus, with the exception of DTC’s efforts that

relieved Sanchez of its statutory noticing obligations, DTC’s request for administrative priority is

denied.

          DTC’s fees and expenses that resulted in a substantial contribution to Sanchez’s estates are

identified in the table below. DTC offered uncontroverted evidence that these fees and expenses

were reasonable and necessary. (See ECF No. 1730 at 61:6–21; 62:21–63:1; 64:10–16). Mesquite

does not dispute the reasonableness nor the necessity of these fees.




17 / 19
     Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 18 of 19




 Billing      Date        Billing        Hours    Amount       Description
 Firm                     Professional            Requested
 DTC          8/19/2019   M. Dreyer                            Prepare Notice to Holders
                                            0.3     $187.50    / Michelle Dreyer
 DTC          4/20/2020   M. Dreyer                            Prepare Notice to Holders
                                            0.3     $187.50    / Michelle Dreyer
 DTC          4/22/2020   M. Dreyer                            Prepare Notice to Holders
                                            0.3     $187.50    / Michelle Dreyer
 Bryan Cave   11/19/201   M.S.                                 Review indenture and
              9           Wickouski                            outline protocol for
                                                               implementation of holder
                                           2.00    $2,100.00   direction -----
 Bryan Cave   4/15/2020   C.                                   Prepare for drafting of
                          Rosenbloom                           plan/disclosure statement
                                                               notice to holders including
                                                               review of plan provisions
                                            0.7     $413.00    (0.7)
 Bryan Cave   4/16/2020   C.                                   Draft and revise
                          Rosenbloom                           notice to holders
                                                               regarding plan and
                                                               disclosure
                                            0.9     $513.00    statement (0.9).
 Bryan Cave   4/16/2020   M.S.                                 Conf. regarding
                          Wickouski                            preparation of notice to
                                            0.3     $327.00    holders
 Bryan Cave   4/17/2020   J.F.                                 Review notice to holders,
                          Finkelstein                          related references to
                                            0.4     $330.00    correspondence.
 Bryan Cave   4/20/2020   C.                                   Attn to email
                          Rosenbloom                           correspondence regarding
                                                               draft
                                                               notice to holders to M.
                                                               Dreyer and internal
                                                               regarding same; review of
                                            0.3     $177.00    docket filings.
 Bryan Cave   4/21/2020   C.                                   Update draft Sanchez
                          Rosenbloom                           notices and
                                                               correspondence
                                                               regarding same (0.5);
                                                               update to correspondence
                                            0.6     $354.00    (0.1)
 Bryan Cave   4/21/2020   J.F.                                 Review revised separate
                          Finkelstein                          notices to holders and
                                                               transaction
                                            0.4     $330.00    correspondence.



18 / 19
     Case 19-34508 Document 1918 Filed in TXSB on 05/03/21 Page 19 of 19




 Bryan Cave       4/22/2020   C.                                     Attn. to updated notices
                              Rosenbloom                             and correspondence with
                                                                     M. Dreyer (0.1); review
                                                                     Sanchez plan for trustee
                                                  0.3      $177.00   related comments (0.2)
 Bryan Cave       4/22/2020   J.F.                                   Review transaction
                              Finkelstein                            correspondence related to
                                                                     holder notices and
                                                  0.2      $165.00   delivery information.
 Bryan Cave       4/30/2020   C.                                     Sanchez notice to holders
                              Rosenbloom                             preparation including
                                                                     review of order for same
                                                  0.6      $354.00   (0.6).
 Bryan Cave       5/4/2020    J.F.                                   Review notices to holders
                              Finkelstein                            and related
                                                 0.30      $247.50   documentation.
 Totals:                                          7.9    $6,050.00


                                        CONCLUSION

          DTC’s Motion is granted in part and denied in part. DTC is allowed an administrative

priority claim of $6,050.00 in fees and its out-of-pocket postage and mailing expenses.

           SIGNED 05/03/2021


                                                   ___________________________________
                                                                 Marvin Isgur
                                                        United States Bankruptcy Judge




19 / 19
